Citation Nr: 1728554	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher rating for tinea versicolor, currently rated as 30 percent disabling. 

2. Entitlement to a higher rating for residuals of a left second metatarsal fracture, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1978 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Following the appealed rating decision, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.  The issues currently on appeal were previously remanded by the Board in December 2011 and August 2015 for further evidentiary development.


FINDINGS OF FACT

1. Throughout the appellate period tinea versicolor did not involve more than 40 percent of the appellant's entire body nor has it required constant or near constant systemic therapy such as corticosteroids, or other immunosuppressive drugs during any twelve month period.

2. Throughout the period on appeal, the evidence shows no more than a moderate disability due to left second metatarsal fracture residuals.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 30 percent for tinea versicolor are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

2. The criteria for a rating higher than 10 percent residuals of a left second metatarsal fracture are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by a letter sent in March 2006.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has also been afforded adequate assistance in response to his claims.  His service treatment records, VA treatment records, Social Security and private treatment records are on file.  Pursuant to the Board's previous remand, additional treatment records and VA examinations were obtained.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist has been met.  Moreover, there was substantial compliance with all prior remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Skin Disorder

The Veteran's tinea versicolor is rated by analogy under 38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813.  Under Diagnostic Code 7813, the disorder is to be rated as disfigurement of the head, face, or neck, Diagnostic Code 7800, as scars, Diagnostic Code 7804, or as dermatitis, Diagnostic Code 7806,whichever is the predominate disability.  Looking first at Diagnostic Code 7800 the evidence reveals no signs of facial involvement to the extent that there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips, or; with four or five characteristics of disfigurement.  Further, a 30 percent rating is the maximum rating available under Diagnostic Code 7804, it follows that to address the Veteran's entitlement to a rating higher than 30 percent his tinea versicolor must be evaluated under Diagnostic Code 7806.

Under Diagnostic Code 7806 a 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum (60 percent) rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.

The relevant evidence of record includes a March 2006 VA examination.  The Veteran reported that he had tinea versicolor all year long; worse during the summer months.  He described symptoms, including itching, discomfort and burning.  He stated his symptoms were worse at night.  In addition, the Veteran stated that he used hydrocortisone cream every other day and over-the-counter baby oil.  The examiner commented that he did not find any history of treatment of the Veteran's skin condition by a dermatologist and no history of treatment with antifungals.  

Physical examination of the Veteran revealed that a 20 centimeter hypopigmented, raised and irregular area of a coalescing rash on the right upper extremity.  The examiner observed that it was hyperpigmented and raised.  He stated that it was minimally excoriated.  On the Veteran's anterior and posterior thorax, the Veteran had dry skin and minimal scaling, but no evidence of versicolor on the anterior or posterior thorax; only on the right upper extremity.

At a December 2009 VA examination, the Veteran reported that his skin problem had much improved after he starting seeing a dermatologist, who prescribed an oral medication instead of cream.  He stated that he started the medication last summer. He took the medication Itraconazole for about a month and his rash went away.  He reported that he did not believe he had the rash currently.  The Veteran, however, described having dry skin, causing blotching and areas that were less pigmented when the skin condition was active.  The examiner confirmed a diagnosis of tinea versicolor and stated that the Veteran was on an oral medication Itraconazole for 14 days and repeated the Iitraconazole again in about one month.  She noted that the last time he took this medication was the prior summer.  

On physical examination, the examiner observed that there was very minimal evidence of hypopigmentation from tinea versicolor.  She commented that the only area that had slight hypopigmentation was on the upper back and chest just under the neck.  The examiner stated that it was barely visible at that time.  She noted that less than 5 percent of the exposed areas (head, face, neck and hands) were affected and less than 5 percent of the total body area was affected.  The examiner observed that the Veteran had another rash on his trunk that was distinctly different in appearance from the tinea versicolor.  She stated that there were scattered, discrete, circular hyperpigmented scaly and raised areas that varied in size on his trunk and back.  The examiner commented that this rash did not look like tinea versicolor (which is hypopigmented), but affected less than 5 percent of the total body area.  She further stated that the diagnosis of this rash was unknown.  In any event, the examiner concluded that the Veteran's tinea versicolor had greatly improved per his report after taking an oral antifungal medication.

At a June 2012 VA examination, the Veteran reported problems with the rash.  He stated that it was pruritic and worse in the summer.  The Veteran relayed that, in the past, he used creams and shampoos on his rash, but oral tablets had worked the best to control his skin condition.  On physical examination, the examiner observed no scarring or disfigurement of the Veteran's head, face or neck.  The examiner also indicated that the Veteran had been treated with oral systemic corticosteroids and other immunosuppressive medications in the past 12 months.  There was also no evidence that the Veteran had any debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erythema multiform or toxic epidermal necrolysis.  The examiner observed that 20 to 40 percent of the Veteran's total body area was affected by tinea versicolor whereas 5 to 20 percent of his exposed body area was affected by it. 

In an addendum opinion, the examiner stated that she erroneously indicated that the Veteran was treated with oral systemic corticosteroids and other immunosuppressive medications.  She now observed that the Veteran, instead, was treated with topical and oral antifungals for less than 6 weeks, but the names of the medications were not listed in the claims file and the Veteran could not recall the names of the medications.

At the most recent VA examination in September 2016, the Veteran reported that he had not been on any treatment for any skin condition for at least two years.  He stated that his skin condition had gotten worse but had not spoken to his medical provider about it.  In addition, he stated that he developed razor bumps after he shaved.  The examiner indicated that there was no scarring or disfigurement of the head, face or neck.  She also stated that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition and he did not have any debilitating episodes in the past 12 months.  The examiner observed that 5 to 20 percent of the total body area as well as the exposed areas were affected by infections of the skin.  The examiner commented that there were tinea versicolor plaques on the Veteran's back, arms and chest.

The Board finds that the evidence of record preponderates against entitlement to an increased rating for tinea versicolor.  In order to warrant an increased rating under Diagnostic Code 7806, the evidence would need to show that the Veteran's tinea versicolor affected more than 40 percent of his entire body or more than 40 percent of exposed areas or if constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required during the past 12-month period. Significantly, the medical evidence shows that the Veteran's skin disability, at most, affected approximately 20 percent or less of exposed skin and 20 percent of his total skin, which is less than the required more than 40 percent involvement of his entire body or more than 40 percent of exposed areas.  While the Veteran reported that he had not used any medication to treat his tinea versicolor in the past two years, the evidence of record shows that he used itraconazole for 14 days and repeated it again during the summer of 2008-2009.  Since then, his tinea versicolor was treated with topical and oral antifungals for less than 6 weeks. Therefore, the Board concludes that the evidence does not warrant the assignment of a higher rating under 38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has considered whether other potentially applicable diagnostic codes allow for an increased rating for the Veteran's symptoms.  As noted above, if the criteria for disfigurement and scars are the predominate disability, then Diagnostic Code 7806 allows the Veteran's tinea versicolor to be rated under Diagnostic Codes 7800-7805.  Here, the Board finds that the predominant disability manifests as plaques on the Veteran's back, arms and chest.  All of the VA examination report findings do not discuss the existence or possible symptoms of scarring from the Veteran's tinea versicolor.  Accordingly, as the pertinent medical records also do not discuss any scarring, the Veteran is not entitled to a higher rating under Diagnostic Codes 7800-7805.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his skin condition is more severe than the current disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria set forth in the ratings schedule.  Although the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, as a lay person without demonstration of requisite training, he is not competent to assess whether the symptomatology due to tinea versicolor meets a specific disability rating under the applicable diagnostic code criteria.  As such, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners examined the Veteran, and provided the clinical findings to rate his disability with respect to the rating criteria.  Therefore, the medical evidence is more persuasive than the Veteran's own statements regarding his increased symptomatology.

The Board has considered whether the Veteran is entitled to staged ratings, however, the disability picture for this disability more closely approximates that contemplated by the currently assigned 30 percent rating throughout this appeal.  Accordingly, a rating higher than 30 percent for tinea versicolor is not warranted at this time.

B. Left Foot Disorder

The Veteran's residuals of a left second metatarsal fracture are currently rated by analogy under Diagnostic Code 5284.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate foot injury warrants a 10 percent rating, and a moderately severe foot injury warrants a 20 percent rating.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2 , 4.6 (2016). 

Because Diagnostic Code 5284 could contemplate limitation of motion, additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Diagnostic Code 5010 concerns arthritis due to trauma; it requires establishment by X-ray evidence.  Diagnostic Code 5010 is to be rated the same as Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  However, in the absence of limitation of motion, the disability is to be rated as 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; and as 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  

Disability ratings under Diagnostic Code 5003 are for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added. Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45.

At the March 2006 VA examination, the Veteran reported foot pain and aches which were worse with walking and standing for prolonged periods of time.  The examiner noted that the Veteran had undergone a surgical repair of a left second toe for hammertoe deformity, which was done after military service.  On physical examination of the left foot, the examiner observed that there was scaling and erythema of the soles of the feet.  There was no tenderness to palpation and he had a full range of ankle motion bilaterally.  The examiner commented, however, that there was a significant hammertoe right second toe deformity.  Plain films revealed no acute left metatarsal deformity.  The examiner diagnosed the Veteran with a history of a fracture of the left second metatarsal with ongoing discomfort.  

On VA examination in December 2009, the Veteran reported that he had pain on the top of his foot and, at times, tingling.  The examiner noted that the Veteran did not see a podiatrist.  In addition, the Veteran also said there were times when he did not have foot problems.  In any event, he described pain while standing and walking, heat when at rest and weakness while standing and walking.  He also reported experiencing numbness on the dorsal surface of the mid foot.  Regarding flare-ups, the Veteran stated that they occurred weekly and usually lasted an hour.  Usually, the flare-ups occurred after prolonged walking and standing.  The Veteran also reported using a cane for his foot and knee problems.  On physical examination, the examiner observed that there was evidence of painful motion, tenderness and abnormal weight-bearing.  The dorsal surface of the Veteran's left foot from ankle to proximal interphalangeal joint was definitely tender to palpation.  There was also tenderness on the plantar surface at the arch.  The examiner further observed that the second toe had a hammertoe release.  X- rays revealed an old trauma to the second metatarsal.  The examiner commented that there was no significant degenerative change.

At the June 2012 VA examination, the Veteran reported that he experienced left foot pain that started to throb after 10 minutes.  The examiner observed that the Veteran's medical reports and recent X-rays showed that the fracture of the second metatarsal healed well with no residuals to affect his gait or his ability to climb, walk or run.  She commented that the X-ray of the left foot performed for this examination demonstrated degenerative joint disease of the first not the second metatarsal joint of the left foot.  On examination, there was no swelling of the joint and the bone of the second metatarsal, but the Veteran had tenderness when metatarsal joint palpated.  There was evidence of a left metatarsalgia and hammer toes affecting the third, fourth and little toes.  There, however, was no evidence of malunion or nonunion of the tarsal or metatarsal bone.  

In an addendum opinion, the examiner opined that the hammer toes and metatarsalgia were not caused by or a result of the second left foot metatarsal fracture.  She explained that the fracture involved the shaft of the metatarsal bone and, when it healed, there was no bone deformity noted on X-ray or seen when the foot was examined.  The examiner stated that hammertoes and metatarsalgia were often caused by improper foot wear and, in particular, metatarsalgia, which causes pain in the ball of the foot due to inflammation of ligaments and joints and not the bone of the foot.

At the September 2016 VA examination, the Veteran reported pain in both feet, but more than pain, he also had numbness and tingling due to diabetic neuropathy.  The appellant stated that diabetic shoes helped alleviate the numbness and tingling.  In addition, the Veteran reported that he had no limitations.  He stated that he did not have a car so he walked most of the time when he had to go somehwere, including for groceries. The Veteran indicated that flare-ups did not impact the function of his foot. On physical examination, there was no objective evidence of marked deformity of one or both feet.  The Veteran did not having any functional loss or functional impairment due to residuals of a left second metatarsal fracture.  The Veteran had foot pain on use due to diabetic neve pain; otherwise he did not have pain.  There was no evidence of nonunion of tarsal or metatarsal bones.  The examiner observed that imaging notes show the Veteran's foot disability had now developed into osteoarthritis, but stated that the Veteran's foot problems were due to his diabetic syndrome. 

On physical examination there was no evidence of scars or assistive devices.  Imaging studies showed that the left foot had traumatic arthritis.  The examiner also observed from the imaging studies that the cortical thickening involving the mid shaft of the second metatarsal likely related to remote trauma or altered mechanics.  There is a sub centimeter subchondral lucency associated with the articular surface of the proximal phalanx of the second digit which may be a subchondral cyst. The examiner opined that the Veteran's current left foot osteoarthritis was at least as likely as not (50 percent or greater probability) a progression of the Veteran's service-connected left second metatarsal fracture residuals. In any event, the Veteran reported bilateral pain, numbness and tingling in both feet, which the examiner commented that those symptoms were due to diabetic neuropathy and not osteoarthritis or the service-connected foot disorder.  The Veteran described the pain as mild to moderate that can occur if he walked or just sitting and resting and not bearing weight on his feet.  The Veteran stated that his pain was not constant and the examiner observed that pain was not present during the examination.  In addition, there was no pain with active range of motion.  There was also no pain with passive range of motion.  There was also no objective evidence of pain with weight bearing and non-weight bearing.

Based on the evidence, as described in pertinent part above, the Veteran had no more than a moderate disability characterized by pain and the newly developed osteoarthritis. His symptoms did not rise to the level of a moderately severe. The examiner found no effect on his occupation, difficulty walking with a normal gait, swelling, or calluses. With a moderate disability picture, 10 percent ratings are appropriate. See 38 C.F.R. § 4.71a, DC 5284.

Based on the above evidence, including VA examinations and treatment records, as well as the Veteran's own description of foot pain, the Board finds that a 10 percent rating disability under Diagnostic Code 5284, best describes the disability picture of the Veteran's residuals of the left second metatarsal fracture. The Veteran's reports of pain, numbness and tingling are due to his non service-connected diabetes mellitus. As described above, Diagnostic Code 5284 provides for ratings based on the overall severity of the disability. Overall, the Veteran's left foot symptomatology more nearly approximates that of a mild to moderate disability. In reaching this conclusion, the Board finds probative the fact that the Veteran experiences foot pain aggravated by ambulation, which impacts his ability to sit and stand for prolonged periods. Thus, the Board finds that the Veteran's disability picture more nearly approximates a 10 percent disability rating for the entire period under Diagnostic Code 5284.  See 38 C.F.R. § 4.7.

The Board finds that a higher rating is not warranted because the Veteran's left second metatarsal fracture residuals with degenerative joint disease has not required medical intervention (orthotic inserts are used for his diabetic neuropathy) and has not been found to result in any functional impairment by the either of the VA examiners. While these medical characterizations are not binding on the Board, they are consistent with the evidence and reflect that the symptoms of this disability more nearly approximate a moderately severe foot injury.  Moreover, the evidence fails to suggest that the Veteran's disability is analogous to actual loss of use of the foot, as it is clear that his left foot is functional. See 38 C.F.R. § 4.71a, Diagnostic Code 5284, Note.

In addition, a separate rating under Diagnostic Codes 5010/5003, which pertains to degenerative and traumatic arthritis, would violate the rule against pyramiding as the Veteran's pain on use of the right foot is already compensated under Diagnostic Code 5284, and a rating greater than 30 percent is not available under Diagnostic Code 5003. See 38 C.F.R. § 4.14.  

The evidence shows generally the same symptoms throughout the period on appeal such that staged ratings, other than those assigned, are not appropriate.  See Fenderson, 12 Vet. App. 126-27.

In making its determination, the Board considered the applicability of the benefit of the doubt rule. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55.   Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor a question reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  



ORDER

Entitlement to a higher rating for tinea versicolor is denied. 

Entitlement to a higher rating for residuals of a left second metatarsal fracture is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


